


109 HR 5593 IH: To amend title 17, United States Code, to provide for the

U.S. House of Representatives
2006-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5593
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2006
			Mr. Smith of Texas
			 (for himself, Mr. Berman, and
			 Mr. Conyers) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 17, United States Code, to provide for the
		  partial distribution of royalty fees in certain circumstances.
	
	
		1.Short titleThis Act may be cited as the Royalty
			 Distribution Clarification Act of 2006.
		2.Partial
			 distribution of royalty feesSection 801(b)(3)(C) of title 17, United
			 States Code, is amended—
			(1)by
			 striking all that precedes clause (i) and inserting the following:
				
					(C)Notwithstanding section 804(b)(8), the
				Copyright Royalty Judges, at any time after the filing of claims under section
				111, 119, or 1007, may, upon motion of one or more of the claimants and after
				publication in the Federal Register of a request for responses to the motion
				from interested claimants, make a partial distribution of such fees, if, based
				upon all responses received during the 30-day period beginning on the date of
				such publication, the Copyright Royalty Judges conclude that no claimant
				entitled to receive such fees has stated a reasonable objection to the partial
				distribution, and all such claimants—
					;
				and
			(2)in clause (i), by
			 striking such and inserting the.
			
